Citation Nr: 1309003	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with bilateral cataracts and diabetic neuropathy.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease prior to July 24, 2012. 

5.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease on or after July 24, 2012.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION


The Veteran served on active duty from December 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

The January 2009 rating decision also denied service connection for diabetic neuropathy of the bilateral upper and lower extremities.  Although the Veteran perfected an appeal of this denial, the RO later granted service connection for diabetic neuropathy of the bilateral upper and lower extremities in a November 2012 rating decision.  The Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). Therefore, the issue no longer remains on appeal, and further consideration is necessary.

In his June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge both in Washington, D.C., and at the RO.  As he had not yet afforded his requested hearing, the Board sent a letter to the Veteran in January 2013 inquiring whether he still desired a Board hearing, and if so, which type of hearing.  It was noted that only one type of hearing could be selected.  In pertinent part, the letter further stated, that if the Veteran did not respond within 30 days, the Board would assume that he did not want a hearing.  To date, the Veteran and his representative have provided no response.  Therefore, the Board will proceed with a review of the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

During a June 2012 VA PTSD examination, the Veteran reported that he began receiving disability benefits from the Social Security Administration (SSA) because he was no longer able to work.  Upon review, the Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2012).

Furthermore, the record reflects that the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Mountain Home, West Virginia.  On Remand, the Veteran's recent treatment records should also be obtained and associated with his claims folder. 38 U.S.C.A. § 5103A(c) (West 2002). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his PTSD, diabetes mellitus, coronary artery disease and hearing loss.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

A specific request should be made for any outstanding VA medical records dated since October 2012.

All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's VA claims folder.

2.  The RO should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


